10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

  
 
   

Case 2:19-cv-00193-KS-MTP Document 46 Filed 03/12/20 Page 1 of 6

SOUTHERN DISTRICT OF|MIBSISSIPP!
e i

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

 

PENNYMAC LOAN SERVICES, LLC, Civil Action No. 2:19-CV-00193-KS-MTP

Plaintiff(s),

DEFENDANT SANDRA GOULETTE’S
OPPOSITION TO PLAINTIFF(S)

SITCOMM ARBITRATION ASSOCIATION, MOTION TO STRIKE
MARK MOFFETT, SANDRA GOULETTE,
RONNIE KAHAPEA, MARK JOHNSON,
KIRK GIBBS, and ALARIC SCOTT

Defendant(s).

Vv.

 

 

 

 

DEFENDANT SANDRA GOULETTE’S OPPOSITION TO PLAINTIFF(S)
MOTION TO STRIKE

COMES NOW, Defendant Sandra Goulette, with this Opposition to Plaintiff(s) Motion
to Strike and states as follows:

1. Defendant Sandra Goulette (Hereinafter “Goulette”) did answer the Complaint in a |
timely manner and provided such information with Certificates of Service to this Court as well as
to the Counsel on record on two separate occasions.

2. The Affidavit presented by the Plaintiff(s) in this matter does not contain firsthand
and/or personal knowledge and was not executed after being fully sworn and/or deposed as
evidenced by lack of any witness.

3. Itis absurd to think that Goulette did not file responses in a timely manner.
Furthermore, it is absurd that counsel for Plaintiff(s) are permitted to submit an Affidavit that

alleges firsthand and/or personal knowledge in the above referenced matter. Not only is the

1jPAGE

 

 
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00193-KS-MTP Document 46 Filed 03/12/20 Page 2 of 6

“personal” and “firsthand” knowledge incorrect, but it also lacks any substantiated evidence as to
the alleged claims.

4. Plaintiff(s) also allege that a Notice of Default was granted by this Court, however;
Goulette never received such notification or order either from the Court or from the Plaintiff(s).

5. Plaintiff(s) have done nothing but submit alleged allegations to this Court which do
not contain any facts or evidence that would entitle Plaintiff(s) to some form of legal remedy.
The court does not accept conclusory allegations as true. Kaiser Aluminum & Chemical Sales,
Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5" Cir. 1982).

6. Furthermore, Defendant Goulette’s name as well as the other individuals mentioned
should be promptly removed from the above referenced matter. The Federal Arbitration Act
(Hereinafter “Act”) only allocates to the courts (9 U.S.C. § 7)! the duty to compel compliance in
the instance that an arbitrator issues a summons or to punish for a failure to comply with a
summons.

7. Absent from the Act is any provision for the court to intervene in the arbitral process
itself. Such is not an accident as the Second Circuit Court has observed:

Policy considerations, no less than the language of the [FAA]
and precedent construing it, indicate that district courts should

 

19 U.S.C. § 7. “The arbitrators selected either as prescribed in this title or otherwise, or a majority of them,
may summon in writing any person to attend before them or any of them as a witness and in a proper case to bring
with him or them any book, record, document, or paper which may be deemed material as evidence in the case. The
fees for such attendance shall be the same as the fees of witnesses before masters of the United States courts. Said
summons shall issue in the name of the arbitrator or arbitrators, or a majority of them, and shall be signed by the
arbitrators, or a majority of them, and shall be directed to the said person and shall be served in the same manner as
subpoenas to appear and testify before the court; if any person or persons so summoned to testify shall refuse or
neglect to obey said summons, upon petition the United States district court for the district in which such arbitrators,
or a majority of them, are sitting may compel the attendance of such person or persons before said arbitrator or
arbitrators, or punish said person or persons for contempt in the same manner provided by law for securing the
attendance of witnesses or their punishment for neglect or refusal to attend in the courts of the United States.”
2|PAGE

 
10

H

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00193-KS-MTP Document 46 Filed 03/12/20 Page 3 of 6

not be called upon to review preliminary rulings of arbitrators.
Most of the advantages inherent in arbitration are dissipated by
interlocutory appeals to a district court....[A] district court
should not “hold itself open as an appellate tribunal” during

an ongoing arbitration proceeding, since applications for
interlocutory relief “result only in a waste of time the
interruption of the arbitration proceeding, and... delaying
tactics in a proceeding that is supposed to produce a

speedy decision.”

Inre Arbitration Between Michaels & Mariform Shipping, S.A., 624 F.2d 411, 414 (2d. Cir.
1980), quoting Compania Panemena Maritima San Gerassimo, C.A. v. J. E. Hurley Lumber, 244
F.2d 286, 288-89 (2 Cir. 1957).”

8. Hence, the Act does not grant the court jurisdiction over arbitration associations or
arbitrators. It is clear that the Act affirmatively provides a post-award remedy, whereas a court
may review and vacate an arbitration ruling based solely upon four (4) main factors which are
specifically spelled out in the Act.’

9. Of great importance are the facts that arbitrators and arbitral institutions are immune

 

2 Also see: Old Republic Ins. Co. v. Meadows Indem. Co., Ltd., 870 F.Supp. 210, 211 (N.D. Hl. 1994)
(“{T]he Act limits a court’s involvement to the following situations: compelling arbitration, appointing an
arbitrator..., confirming an arbitration award... and vacating an arbitration award.”)(citations omitted); Jn re
Arbitration Between Northwestern Nat'l Ins. Co. and Gen. Mexico Compania de Seguros, S.A., 2000 WL 520638,
*8 n.9 (S.D.N.Y. 2000)(stating that the prohibition against court review of interlocutory arbitration rulings is a
matter of black letter law under the FAA); and /n re Arbitration Between Michaels and Mariforum Shipping, 624
F.2d at 414:

Under the Federal Arbitration Act, a district court does not have the power to review an interlocutory
ruling by an arbitration panel. The language of the Act is unambiguous: it is only after an award has
been made by the arbitrators that a party can seek to attack the arbitrators’ determinations in court, by
moving either to vacate the award, or modify or correct it....

3 Sections 9, 10, 11, and 12 of the FAA provide the mechanisms whereby parties to an arbitration may
obtain judicial review in the federal district court in the district in which the arbitration award is made through a
motion to vacate the award. 9 U.S.C. §§ 9, 10, 11, 12; Corey, 691 F.2d at 1212.
3|PAGE

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00193-KS-MTP Document 46 Filed 03/12/20 Page 4 of 6

from suit in the performance of their functions. The Plaintiff(s) alleged claims against the
Sitcomm Arbitration Association (Hereinafter “SAA”) and the Arbitrators (Subcontractors) are
barred by the doctrine of arbitral immunity. The doctrine of arbitral immunity has long been
recognized by the federal courts and applies to individual arbitrators as well as to the
organizations that sponsor arbitrations, such as the SAA. The doctrine also immunizes both from
civil liability for acts falling within the scope of the arbitral process even if the alleged
misadministration arises from the sponsoring organizations’ violation of its own rules or the bias
or wrongdoing of the arbitrator or sponsoring organization. See, e.g., New England Cleaning
Serv., Inc. v. American Arbitration Ass'n, 199 F.3d 542, 545 (1* Cir. 1999) (holding that the
AAA’s administrative acts of which the plaintiff complained, including the selection of the
arbitrator, were sufficiently related to the arbitration to be protected by arbitral immunity).’ This
immunity is necessary to shield arbitrators and sponsoring organizations from bias or
intimidation caused by the fear of a lawsuit arising out of the exercise of official functions.
Galuska, 2000 WL 347851 at *2; New England, 199 F.3d at 545; Olson, 85 F.3d at 382-283;
Corey, 691 F.2d at 1211.

10. The courts have identified a range of public policy reasons for providing immunity to

 

4 See also, Olson v. Nat'l Ass'n of Sec. Dealers, 85 F.3d 381, 382-383 (8" Cir. 1996) (holding that a
sponsoring organization is immune from civil liability for improperly selecting an arbitration panel, even when the
selection violates the organization’s own rules); MH. Alexander, 2001 WL 868823 at *3-4 (holding that the
expansive scope of arbitral immunity protects any violations made by the AAA of its own internal rules); Honn v.
Nat'l Ass'n of Sec. Dealers, Inc., 182 F.3d 1014, 1018 (8 Cir. 1998) (holding that even if the NASD carried out its
functions improperly, the NASD is still protected by arbitral immunity because the acts upon which the plaintiff's
claims were based were taken while NASD was carrying out its normal administrative functions); Austern v.
Chicago Board Options Exchange, 898 F.2d 882, 886 (2" Cir. 1990) (holding that arbitral immunity applied to the
alleged improper selection of an arbitration panel); Corey, 691 F.2d at 1208-11 (holding that arbitral immunity
applied to allegations of bias and wrongdoing of the arbitrator and the sponsoring organization), Galuska v. New
York Stock Exchange, 2000 WL 347851, *2 (7* Cir. 2000).
4|PAGE

 

 
10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

a.

Case 2:19-cv-00193-KS-MTP Document 46 Filed 03/12/20 Page 5 of 6

arbitrators and arbitral institutions, all of them based ultimately on the “liberal federal policy
favoring arbitration agreements.” Moses H. Cone Mem’l Hosp., 460 U.S. at 24. Among the

policy reasons discussed by the Courts of Appeals are as follows:

“The functional comparability of the arbitrators’ decision-making process and judgments
to those of judges and agency hearing examiners generates the same need for independent
judgment, free from the threat of lawsuits.” Corey, 691 F.2d at 1211; quoted in Austern,
898 F.2d at 886.

“As with judicial and quasi-judicial immunity, arbitral immunity is essential to protect
the decision-maker from undue influence and [to] protect the decision-making process
from reprisals by dissatisfied litigants.” Jd.; New England, 199 F.3d at 545; Waysl, Inc. v.
First Boston Corp., 813 F.2d 1579, 1582 (9" Cir. 1987).

“[I]ndividuals...cannot be expected to volunteer to arbitrate disputes if they can be
caught up in the struggle between the litigants and saddled with the burdens of defending
a lawsuit. Defendants have no interest in the outcome of the dispute between [the
parties], and they should not be compelled to become parties to that dispute.” Tamari v.
Conrad, 552 F.2d 778, 781 (7" Cir. 1977).

“Not least, failure to extend immunity to the AAA in these circumstances could
discourage it from sponsoring future arbitrations. Reluctance by the AAA or similar

organization to arrange arbitrations would impede the implementation of federal policy
favoring arbitration of labor disputes.” New England, 199 F.3d at 546.

11. Arbitral immunity is not only limited to the protection of arbitrators and institutions

from lawsuits challenging decisions on the merits, but also from lawsuits, such as the present
one, challenging administrative acts such as those made here by the SAA. Accordingly, the First

Circuit explained:

A sponsoring organization’s immunity extends to the administrative
tasks it performs, insofar as these are integrally related to the
arbitration.... [T]he AAA’s administrative acts of... selecting an
arbitrator, billing NECS for its services, and scheduling a hearing —
were sufficiently related to the arbitration to be protected by
immunity.

New England, 199 F.3d at 545.

S|PAGE

 
bo

10

ll

12

13

 

 

Case 2:19-cv-00193-KS-MTP Document 46 Filed 03/12/20 Page 6 of 6

CONCLUSION
Pursuant to the Federal Arbitration Act, the doctrine of arbitral immunity and the
agreement between the parties, the Plaintiff's Motion to Strike should not even be considered in

this instant matter.

Executed on this 09" day of March 2020.

an Goulettd

CERTIFICATE OF SERVICE

I, Sandra Goulette, being at or above the age of 18; of the majority and a citizen of the
United States of America, did mail the documents entitled:

DEFENDANT SANDRA GOULETTE’S OPPOSITION TO PLAINTIFEF(S)
MOTION TO STRIKE

To the following:

1. United States District Court
Southern District of Mississippi

701 Main Street PRIORITY MAIL

Hattiesburg, Mississippi 39401 U.S.P.S. Tracking 940551 1699000618371175
2. Upshaw, Williams, Biggers & Beckham, LLP U.S.P.S. First Class Mail &

309 Fulton Street, P.O. Drawer 8230 Electronic via Court Clerk

Greenwood, Mississippi 38935-8230

Via United States Postal Service Priority on this day March 09, 2020.

andra Goulette

6|PAGE

 

—

 
